IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 96-60885
                            Summary Calendar



DOLE OCEAN LINER EXPRESS,

                                                 Plaintiff-Appellee,


versus

GEORGIA VEGETABLE COMPANY,

                                                 Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 1:95-CV-407RG
                        - - - - - - - - - -
                          January 8, 1998

Before JONES, SMITH, and STEWART, Circuit Judges

PER CURIAM:*

           Georgia   Vegetable    Company,   Inc.     (Georgia   Vegetable)

appeals   the   decision   of   the   district    court   granting   summary

judgment in favor of Dole Ocean Liner Express (Dole).                In Dole

Ocean Liner Exp. v. Georgia Vegetable Co., 93 F.3d 166 (5th Cir.

1996) (Dole II), we remanded the case to the district court to

interpret the Marketing Agreement between Georgia Vegetable and

Manprosa of Nicaragua and to determine whether the decision of a



     *
        Pursuant to 5TH CIR. R. 47.5 47.5, the court has
determined that this opinion should not be published and is not
precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                 No. 96-60885
                                     - 2 -

panel of The Society of Maritime Arbitrators of the New Orleans

Board of Trade was correct as a matter of law.

            After reviewing the briefs and the record de novo, we

conclude that the decision of the district court granting Dole’s

motion for summary judgment was error.            It is undisputed that Dole

solicited Manprosa’s business, Manprosa introduced Dole to Georgia

Vegetable, and Manprosa delegated authority to negotiate carriage

to Georgia Vegetable.         Dole refused to permit Manprosa to become a

signatory     to   the   Service      Contract   between      Dole    and    Georgia

Vegetable     because    of    previous       difficulties     with        Nicaraguan

shippers.     The arbitration panel held a hearing and considered the

Marketing Agreement between Georgia Vegetable and Manprosa, as well

as   testimony      concerning     Dole’s      knowledge      of     the    business

relationship       between    Georgia    Vegetable      and    Manprosa.           The

arbitrators determined that Dole should have been aware that

Georgia Vegetable would seek to enforce the Service Contract on

behalf   of    Manprosa.        The     arbitration     panel’s       decision      is

“rationally    inferable”      from    the    purpose   and    language       of   the

contract between Georgia Vegetable and Dole and was, therefore,

within the scope of its powers.              See Anderman/Smith Co. v. Tenn.

Gas Pipeline Co., 918 F.2d 1215, 1218-19 & n.3 (5th Cir. 1990).

            We do not revisit the arbitration panel’s damage award to

Georgia Vegetable.       In Dole Ocean Liner Exp. v. Georgia Vegetable

Co., 84 F.3d 772, 774 (5th Cir. 1996) (Dole I), we held that the

arbitration panel did not exceed its power in finding, as a matter

of law, that the liquidated-damages clause of the contract between

Georgia Vegetable and Dole was void and in fashioning the damage
                           No. 96-60885
                               - 3 -

award to Georgia Vegetable.     Because the district court erred in

its construction of the Marketing Agreement as inconsistent with

the arbitrators’ decision, the court exceeded the scope of remand

in addressing this issue. See Burroughs v. FFP Operating Partners,

70 F.3d 31, 33 (5th Cir. 1996).

          Accordingly,   the   judgment   of   the   district   court   is

VACATED and the cause is REMANDED to that court to reinstate the

arbitration panel award.

          VACATE AND REMAND.